Citation Nr: 1748741	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Honolulu, Hawaii



THE ISSUE

Entitlement to service connection for a back disorder. 



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

S. Krunic, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from February 1970 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In July 2015, the Board granted service connection for residuals of a right thumb injury and remanded the issue of entitlement to an upper and lower back disorder for additional development.  The case has since been returned to the Board for further appellate review. 

In a February 2016 rating decision, the RO implemented the Board's grant of service connection for a right thumb injury and assigned a noncompensable evaluation effective from December 16, 2010.   In February 2017, the Veteran appealed the assigned evaluation and a Statement of the Case (SOC) was issued in February 2017.  Thereafter, in April 2017, the Veteran submitted a timely Substantive Appeal.  In the Substantive Appeal, the Veteran's attorney also requested a copy of the February 2017 VA hand and finger conditions examination report.  The record reflects that the RO has initiated action in response to the request.  See May 2017 deferred rating decision.  Therefore, the issue is not ripe for review by the Board at this time. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Pursuant to the July 2015 Board remand, the Veteran was afforded a VA examination in March 2016 at which time he was diagnosed as having thoracolumbar degenerative disease with bilateral radiculopathy.  The examiner opined that the Veteran's degenerative disc disease was less likely than not incurred in or caused by an in-service injury, event, or illness.  In so finding, the examiner stated that the Veteran's in-service low back symptoms of tenderness, pain, spasm, and limited flexion were all symptoms consistent with muscular spasm which is most often limited to a 12 week duration and is, thus, acute in nature.  The examiner further stated that had the Veteran developed lumbar degenerative changes during service which caused his back symptoms, it would be medically expected that the Veteran would have been treated for ongoing back pain from that time; the examiner stated that the record revealed that the Veteran was first treated for back pain in July 1988.  Furthermore, private records show that in 2003, the Veteran reported that he suffered a back injury 10 years prior and had recurrent back pain thereafter.   

The Board finds that the opinion is inadequate because it appears to be based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet.App. 458, 461  (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  In this regard, the examiner attributed all of the Veteran's in-service low back symptoms, to include pain, muscle spasms, tenderness, and limited flexion, solely to muscle spasms, even though there was no indication that the Veteran was diagnosed as having muscle spasms during service.  Rather, service treatment records reflect that muscle spasms were one of the enumerated low back symptoms noted during physical examination.  In fact, service treatment records indicate that no low back diagnosis was rendered during the Veteran's active duty.   Thus, the examiner failed to opine whether these symptoms were the first manifestations of the Veteran's lumbar degenerative disc disease.  In addition, the examiner did not address the Veteran's report during the examination that his back pain began during maneuvers in 1973 as a result of carrying heavy radio equipment.  See also Veteran's June 2016 statement.  Therefore, the examiner did not discuss whether the Veteran's current low back diagnosis may be related to his military occupational specialty (MOS) as a communications center specialist.  Based on the foregoing, the Board finds that an additional medical opinion should be obtained that complies with the Board's prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271  (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an opinion by the appropriate specialist, to include a spine specialist, if possible, with respect to the nature and etiology of the Veteran's thoracolumbar degenerative disc disease with bilateral radiculopathy. The claims file should be made available to the examiner.  Another in-person examination of the Veteran is not required unless such an examination is deemed necessary by the reviewing specialist.

The Veteran contends that his low back symptoms began in 1973 during maneuvers as a communications center specialist.  He further contends that he did not seek medical treatment every time that his back hurt during service.  Finally, he stated that his low back symptoms have been ongoing since separation from active service.  See March 2016 VA examination report; Veteran's June 2016 statement.

After reviewing the Veteran's pertinent medical history and lay statements regarding the reported onset and continuity of low back symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disorder manifested during active service or is otherwise causally or etiologically related to his active service, or any injury or symptomatology therein, to include performing his duties as a communications center specialist, which the Veteran asserts included carrying heavy radio equipment on his back.

In rendering the opinion, the examiner should consider that the Veteran reported low back symptoms during service but was not assessed with a lumbar spine disorder at any point during active service.  See e.g. April 1973 and May 1973 service treatment records.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The examiner should discuss medically known or theoretical causes of thoracolumbar degenerative disc disease and describe how such a disease generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



